            Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     x

ESPIRITU SANTO HOLDINGS, LP,

                               Petitioner,

       -against-                                      :   No. 19 Civ. 3930 (CM)

L1BERO PARTNERS, LP,

       and

ESPIRITU SANTO TECHNOLOGIES, LLC

                               Respondents.

                                                      x

              SECOND DECLARATION OF SANTIAGO LEON AVELEYRA

       I, Santiago Leon Aveleyra, pursuant to 28 U.S.C. § 1746, declare under penalty of

perjury that the following is true and correct:

       1.                         Duetlas, I represent and manage Espiritu Santo Holdings, LP
               With Eduardo Zayas Duerias,

("ES Holdings") on behalf of a close group of investors. ES Holdings, in turn, is a 50% owner of

Espiritu Santo Technologies, LLC ("ES Technologies"). Llbero Partners, LP ("Llbero

Partners") owns the remaining 50% of ES Technologies, pursuant to the Partners Agreement

dated December 6, 2017, between ES Holdings and Llbero Partners. Ricardo Salinas Pliego and

Fabio Covarrubias Piffer each hold a 50% interest in Llbero Partners. As I describe below, Mr.

Salinas and Mr. Covarrubias, through their appointed representatives in ES Technologies, have

taken a series of actions that have continued to exclude ES Holdings from the joint management

and control of ES Technologies and its affiliated entities.
              Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 2 of 18



         2.      ES Technologies is the 100% indirect of owner of Servicios Digitales Lusad, S.

de R.L. de C.V. ("Lusad"), which holds a concession for the substitution, installation, and

maintenance of new taximeters and related application technology in taxi cabs operating in

Mexico City.

         3.       I provided a chart of the corporate structure of the Libre business in paragraph

10 of my first Declaration submitted to this Court. A copy of the chart is attached as Exhibit A.

         4.      On May 14, 2019, this Court entered an order granting in part ES Holdings'

Petition for Preliminary Injunction in Aid of Arbitration (the "Order."). On May 16, 2019, this

Court entered the resulting Preliminary Injunction (collectively, with the Order, the

"Injunction"). Despite the plain and clear terms of the Injunction, Llbero Partners continues to

(i) deny ES Holdings full access to ES Technologies and its affiliated entities' (collectively, the

"Libre Group") books and records, (ii) fail to provide ES Holdings with joint control of the

Libre Group, (iii) deny ES Holdings access to the Libre Group's offices, and (iv) pursue actions

in Mexican courts that seek to undermine and nullify ES Holdings' joint control of the Libre

Group.

         5.      Even though ES Holdings, through counsel, has made repeated requests for access

to the Libre Group's corporate and financial books and records, these requests have been

obstructed, denied or ignored. As examples, Llbero Partners refuses to provide any bank

records, court records resulting from any actions initiated by Llbero Partners on behalf of any

L 1 bre Group entity, or lists of corporate and legal actions taken by the Libre Group, just to

identify a few of the more significant issues. Llbero Partners has even refused to allow ES

Holdings' representatives entry into the Libre Group's Mexico City offices.

         6.      ES Holdings' joint control of the Libre Group is more important than ever, given



                                                   2
            Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 3 of 18



that Mr. Covarrubias — the Chief Executive Officer of the Llbre Group and representative of

Llbero Partners — and Mr. Salinas are currently enmeshed in a separate, significant corruption

scandal. As widely reported in the Mexico media, the scandal involves Grupo Fertinal

("Fertinal"), a Mexican company in which Mr. Covarrubias owned a significant interest.

According to numerous media accounts, the Mexican and United States governments have made

the accusation that Mr. Covarrubias' $600 million sale of Fertinal to Petroleos Mexicanos

("PEMEX"), Mexico's state-owned petroleum company, was the product of corruption at the

highest levels of the Mexican government. See, e.g., Government's Overpayment for Fertilizer

Plants Under the Microscope, Mexico News Daily (June 20, 2019) ("According to a sworn

statement by a witness made to investigators at the U.S. Department of Justice, Perla Nieto

received a bribe from Fertinal's majority shareholder Fabio Massimo Covarrubias in exchange

for approving the overpayment."). In short, the allegation is that PEMEX grossly overpaid for

the acquisition of Fertinal and that Mr. Covarrubias and Mr. Salinas bribed high-ranking

Mexican officials to approve the overpayment.

       7.      ES Holdings had no interest in Fertinal and played no role in the sale of Fertinal

to PEMEX. Mr. Covarrubias' and Mr. Salinas' very public involvement in these matters

underscore the importance that they not continue to act on behalf of the Llbre Group without the

joint control and participation of ES Holdings, required by this Court's Injunction to effectuate

the Partners Agreement.




                                                 3
            Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 4 of 18




A.     Libero Partners Has Denied ES Holdings Unrestricted and Unfettered
       Access to Llbre Group's Books and Records.

       8.      Although ES Holdings should not have been required to request access to

information relating to the L1 bre Group, we nevertheless made a formal request, through

counsel, for "access to all information relevant to the legal, business, and financial operations

and management" of the L1 bre Group. See May 17, 2019 letter from R. Lorenzo to S. Cooper,

attached as Exhibit B. Because Reed Smith LLP represented Llbero Partners during the U.S.

District Court proceedings, ES Holdings addressed its request to that firm. Reed Smith

responded by letter, stating that "we do not presently represent [Llbero Partners], nor do we

have any relationship at all with any of the other L1 bre entities." See May 20, 2019 letter from

C. Underwood to R. Lorenzo, attached as Exhibit C. ES Holdings then made this same request

to Francisco Flores, in-house counsel for Llbero Partners and/or Lusad. See May 21, 2019 letter

from R. Lorenzo to F. Flores, attached as Exhibit D.

       9.      In response, Mr. Flores sent an email to Mr. Lorenzo, stating that, prior to gaining

any access to the L1 bre Group, ES Holdings must provide "a written confirmation issued by

either the Board of Managers of [ES Holdings] or a duly appointed legal representative of [ES

Holdings], confirming the names and email addresses of the persons authorized by [ES

Holdings] to access such information and records on behalf of the company." An excerpt of the

May 22, 2019 email from Mr. Flores to Mr. Lorenzo is copied below and attached as Exhibit E:




                                                  4
             Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 5 of 18



             Front                                       Francisco Flores ciflores@illbrecom
             Sent                                        Wednesday, May 22.2019 MO PM
             To'                                         Lorenzo, Richard
             Cc                                          cunderwood@reedsrnith.com; Ccovarruhias@l1 bre.corn: munezignsa.corn.m
                                                         halamillarn@l1bre.corn; ccantoral@cancarlaw; Cheskin, Mark R.. Dunn, David.
                                                         FRivero@reedsmith.com
             Subject                                     Re: 1:19-cv-63930-CM Espiritu Santo Holdings, LP v. LIbero Partners, LP
             Attachments:                                EXHIBIT F.pdf, EXHIBIT C.pclf; EXHIBIT D.pdf, EXHIBIT G.pdt. EXHIBIT B pdt EXHIBIT E.pdC
                                                         EXHIBIT kodf. NOI.pdf. OFICIO LIBERO_SE.pclf; Acuse SE Abnl 16.pdt 19 RFC
                                                         LNIL190214CU0 140319.pdC ESC 14420 Acta Constitutiva Libre Nuevo Leon.pdf



              Dear Mr. Lorenzo:

              I refer to your letter dated May 21, 2019.

              In connection IA ith same, please find attached the following documents:

             I. Copy of the Notice of intent (NOt) filed before the Economy Ministry of Mexico on March 29, 2019, a copy
             of the initial response issued by the Economy Ministry on April 5, 2019 and the follow-up letter to same, tiled
             on April 16. 2019. Since this Last date, there has been no further communication between the parties. This, in
             response to Section 1 of your letter.
             2. Copy of the documents filed before the Transportation Agency of the State of Nuevo Leon, requesting the

1, For purposes of granting access to the financial books and records of Espiritu Santo
Technologies, Libre Holding, Libre LLC, Servicios Digitales Lusad, Servicios Administrativos
Lusad, Lusad Servicios and Libre Nuevo Leon (the Libre Entities), I will appreciate it if you
can provide us with a written confirmation issued by either the Board of Managers of Espiritu
Santo Holdings LP (ESH) or a duly appointed legal representative of ESH, confirming the names
and e-mail addresses of the persons authorized by ESH to access such information and records
on behalf of this Company. We ask for this confirmation directly from ESH, since the May 16th,
2019 Preliminary Injunction orders that "the directors appointed by Petitioner to the Board
of any company governed directly or indirectly by the Partners Agreement, including
without limitation, ES Technologies and the members of the Libre Group, shall have
unrestricted and unfettered access..." (emphasis added). Upon receipt of such written
             ..01111.4•6.WirorrG.   • V•wwW.I.S. Vila..." 0 • 1,101,1, VIZ.     W       1.4   Si., .0SOP ISASISIGIA I.IS. IlorYSIF wan

             records. After this, If the authorized representatives of ESH need to conduct a review of working
             documents and other support documentation, we would kindly ask to be provided with a specific and
             itemized list of the documents and support information to be reviewed, so that same may be
             compiled and then set a specific date and place to conduct their review.




           10.        Although I believed that Mr. Flores' demand was a delay tactic, ES Holdings

    agreed to provide the information requested as evidenced by a May 23, 2019 email from R.

    Lorenzo to F. Flores, attached as Exhibit F and shown below:




                                                                                  5
          Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 6 of 18



             From:                      Lorenzo, Richard
             Sent                       Thursday, May 23, 2019 8:32 AM
             To:                        fflores@l1bre.com
             Cc:                        Dunn, David; Cheskin, Mark R.; FRivero@reedsmith.com, ccarmona@cancar.lavr,
                                        kovarrubias@llbre.com; halamiltam@l1bre.com; cunderwood@reedsmith_com
             Subject:                   FW: 1:19-cv-03930-CM Espiritu Santo Holdings, LP v. Llbero Partners, LP



             Dear Mr. Flores, thank you for your email, though we dispute various of the assertions set
             forth therein.

             You are well aware that Hogan Lovells represents ES Holdings. Our client has requested
             that the documents concerning the Libre Group be made available to ES Holdings'
             counsel, which include Hogan Lovells. Your refusal to provide ES Holdings' counsel access
             to these documents lacks merit and your demand for a "certification" appears to be
             nothing more than an attempt to delay providing the requested documents and obstruct
             compliance with the New York court's Order. Notwithstanding, we will provide the
             certificate so immediate access is provided.

             Further, our client requests immediate access to all counsel for the Libre Group, including
             King & Spalding, who appear to be representing Libre Holding and ES Technologies with
             regard to the NAFTA Notice of Intent. Please advise when meetings and/or telephone
             conferences with Mexican and US counsel for the Libre Group can be confirmed. In
             addition, we request all communications exchanged between the Libre Group and its
             outside counsel from 1 December 2018 to the present. Finally, we request all
             communications between the Libre Group and Llbero Partners, its counsel, directors
             and/or representatives from 1 December 20113 to the present. Please advise when these
             documents will he made available by no later than close of business Friday, 24 May 2019.

             Please be further advised that nothing herein shall be deemed a waiver of any right or
             remedy ES I loldings may have, including to seek redress before the New York court for
             failure to comply with its Order.

             Best, Richard C. Lorenzo



       11.       The resulting access that Llbero Partners provided, however, was severely limited

and definitely not "unrestricted." Specifically, L1 bero Partners restricted ES Holdings'

representatives' access to "Accountant Reviewer Access" on the Oracle Netsuite Platform, even

though Llbero Partners' own representatives enjoy "Administrator Access," which, among other

advantages, allows access to the accounting audit trail. Although we requested "Administrator

Access" to the Oracle Netsuite Platform thereafter, see May 24, 2019 letter from R. Lorenzo to

F. Flores, attached as Exhibit G, Llbero Partners has refused to provide such equivalent access to

ES Holdings' representatives.

       12.       Through counsel, ES Holdings has made several additional requests to gain access

to the Oracle Netsuite Platform, as well as other Libre Group accounting, financial, and

corporate information relating to its legal, business, and financial operations and management,
                                                                6
          Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 7 of 18



but Llbero Partners continues to restrict and limit ES Holdings' access.

       13.     In a July 10, 2019 communication, counsel for Llbero Partners claimed that ES

Holdings has been "granted full access to read and review the accounting information (including

audit trail access)." See Llbero Partners' July 10, 2019 communication, attached as Exhibit H.

Indeed, ES Holdings still cannot access the main audit trail (which includes all transactions

executed by the current administrators), and can only view line-item entries without being able to

access any of the underlying documents that support the entries. For example, ES Holdings can

see a listing of the checks paid and the open bills, but cannot access any details or documentation

regarding those transactions. Moreover, in its same July 10 communication, Llbero Partners

acknowledged that it "ha[s] not and do[es] not intend to grant [ES Holdings] the power to add,

alter, or delete information (which ES Holding has no intention to do) in the books and records,"

even though Llbero Partners has the ability to do so.

       14.     This communication evidences ES Holdings concern. ES Holdings seeks the

same level of access that Llbero Partners enjoys. This simply has not been provided and our

efforts to obtain it have been denied; L 1 hero Partners continues to control and run the Ll bre

Group without ES Holdings' input or consent. See July 15, 2019 email from R. Lorenzo to F.

Rivero, attached as Exhibit I and copied below:




                                                  7
            Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 8 of 18



       From:                          Lorenzo, Richard
      Sent:                           Monday, July 15, 2019 5:59 PM
      To:                             Rivero, Francisco
      Cc:                             Dunn, David; Cheskin, Mark R.; Homer, William; Munoz, Arturo; Underwood, Colin A.
      Subject:                        RE: L1 bre - Mexico



       Dear Francisco, your response below evidences the obstruction and gamesmanship of your clients in
       their efforts to avoid compliance with the NY Court's Order.

      Our client's request is simple, it seeks the same level of access to the Libre Group's corporate and
      financial documents that your clients enjoy. You have repeated refused to provide the same level of
      access, which is a violation of the NY Court Order. By way of example, we have asked for the Libre
      Group's hank account statements and they have not been provided. We have asked from access to
      Libre's Mexico City offices and access has been denied. Surely this cannot be compliant with the NY
      Court's Order.

      As for the audit, Lusad's board unanimously approved the audit in December 2018. We want that the
      audit to begin. Grant Thornton is conflicted, as you know, as they already serve as Libre Group's
      auditors. Morrison Brown is a leading accounting firm and as such, we request that Lusad immediately
      proceed to engage them and that our client be part of the engagement process.

      We reserve all of our client's rights.

       Best, Richard C. Lorenzo


B.     Llbero Partners has Denied ES Holdings Joint Control of the Libre Group.

       15.       Llbero Partners persists in denying ES Holdings joint management and control of

the L1 bre Group. Specifically, L1 bero Partners refuses to allow Mr. Zayas and me to participate

in management decisions as ES Holdings' lawfully appointed board members of various

members of the L1 bre Group, including L1 bre Holding and Lusad. Llbero Partners, instead, has

demanded that ES Holdings "designat[e] replacement board members while Mexican court

orders barring Mr. Leon's and Mr. Zayas' participation remain in place." See May 27, 2019

letter from C. Underwood to R. Lorenzo, attached as Exhibit J.

       16.       To my knowledge, no Mexican court order has permanently barred our

participation on the Lusad board. Instead, the "Mexican court orders" referenced by Llbero

Partners' counsel only prohibited our participation in a February 21, 2019 board meeting.

Although we contest the validity of that prohibition, my understanding is that it does not affect

our participation on the Lusad board going forward. Still, Llbero Partners persists in denying


                                                             8
          Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 9 of 18



our right to take part in the management of Lusad.

       17.     Nevertheless, ES Holdings complied with Llbero Partners' demand and

designated Francisco De Paula Leon Olea and Jimena Rodriguez Perez-Vargas as replacement

board members of Lusad. See May 29, 2019 letter from R. Lorenzo to C. Underwood, attached

as Exhibit K. Several weeks later, however, counsel for L I bero Partners presented additional

impediments to ES Holdings' equal participation in the management and control of Lusad,

informing ES Holdings that the "appointment of the directors selected by [ES Holdings] requires

a resolution by the shareholders [of Lusad]." See June 13, 2019 email from F. Rivero to R.

Lorenzo, attached as Exhibit L.

       18.     On July 3, 2019, instead of providing the Lusad resolution of the shareholders,

counsel for L1 bero Partners provided an "instruction letter," which would effectively remove me

and Mr. Zayas from the boards of all the L 1 bre Group entities, including ES Technologies. A

copy of this "instruction letter" is attached as Exhibit M. Llbero Partners continues to control

Lusad, and it could have instructed Lusad without any need of an instruction letter to confirm

and appoint ES Holdings' newly designated directors. Llbero Holdings has failed and refused to

do so for many weeks, notwithstanding this Court's order.

       19.     In response to this "instruction letter," Mr. Lorenzo (counsel for ES Holdings)

exchanged several emails with Mr. Rivero (counsel for Llbero Partners), requesting that Llbero

Partners "take any and all action necessary to cause ES Holdings' replacement Lusad board

members to be confirmed." See July 4, 2019 email from R. Lorenzo to F. Rivero, attached as

Exhibit N.




                                                 9
         Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 10 of 18



       20.     Llbero Partners demanded replacement Lusad board members in May 2019. ES

Holdings immediately provided the replacement candidates. Over two months later, they have

not been confirmed. See July 10, 2019 email exchange between R. Lorenzo and F. Rivero,

attached as Exhibit 0; see also July 15, 2019 email from R. Lorenzo to F. Rivero, attached as

Exhibit P. On July 18, 2019, counsel for Llbero Partners finally informed ES Holdings that a

"request will be made that the Secretary prepare the relevant resolutions" appointing the Lusad

board members, but the final resolutions have yet to be issued, over five weeks since this issue

first arose, and over eight weeks since the issuance of the Injunction. See July 18, 2019 email

from F. Rivero to R. Lorenzo, attached as Exhibit Q.

       21.     On July 23, 2019, we received notice through counsel that Mr. Zayas and I had

been named to the board of Llbre Nuevo Leon, the L1 bre Group company previously formed

without ES Holdings' input and without ES Holdings-nominated directors to bid on a taximeter

concession for the state of Nuevo LeOn. See July 23, 2019 email from F. Rivero to R. Lorenzo,

attached as Exhibit R; Order at 14, 16-18, 42. These appointments, though, were symbolic only.

For example, neither Mr. Zayas nor I are granted the same power of attorney as the Nuevo Leon

entity's two other directors, Messers. Covarrubias and Belmont: Messers. Covarrubias and

Belmont are authorized to act individually on behalf of the company. but Mr. Zayas and I are

only allowed to act after obtaining the approval of the company's board. Therefore, even though

Mr. Zayas and I would now be directors in name, we have no actual power to exercise joint

control of the company. Additionally, since we began legal proceedings against Llbero Partners,

I understand that L1 bre Nuevo Leon's bid on the taxi concession in Nuevo LeOn, submitted

unilaterally by Llbero Partners, was unsuccessful. Thus, the Nuevo Leon entity has no

foreseeable purpose or business.



                                                10
         Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 11 of 18



       22.     Similarly, on July 24, 2019, we received revised bylaws for Libre Jalisco, the

Libre Group company formed in order to bid on a taximeter concession for the state of Jalisco.

See July 24, 2019 email from F. Rivero to R. Lorenzo, attaching the revised bylaws for Libre

Jalisco, attached as Exhibit S. The revised bylaws do not comply with the Partners Agreement

and do not grant ES Holdings joint management and control of the company. For example, the

bylaws of Libre Jalisco (i) include a jurisdictional clause that provides that any and all

controversies arising from or related to the company are subject to the jurisdiction of the

competent courts of Jalisco, which ES Holdings has not agreed to, ii) do not grant any ES

Holdings representative a power of attorney to act on behalf of Libre Jalisco, and (iii) do not

appoint any ES Holdings representative as a member of the Libre Jalisco board. See July 24,

2019 email from R. Lorenzo to F. Rivero, attached as Exhibit T.

       23.     These documents relating to Libre Nuevo Leon and Libre Jalisco are further

attempts by Llbero Partners to obstruct and delay its compliance with the Injunction. See July

24, 2019 email from R. Lorenzo to F. Rivero, attached as Exhibit U.

C.     ES Holdings' Representatives Have Been Denied Access to Libre Group Offices

       24.     On July 8, 2019, representatives of ES Holdings attempted to be admitted into the

Libre Group offices in Mexico City. The representatives were denied access by building

security, without explanation. ES Holdings immediately informed L lbero Partners of this denial

of access, but Llbero Partners has not responded, and has taken no action to make the Libre

Group Mexico City offices available to ES Holdings. See July 8, 2019 email from R. Lorenzo to

F. Rivero, attached as Exhibit V.

       25.     Llbero Partners' failure to provide ES Technologies' representative access to

Llbre Group's offices in Mexico demonstrates that Llbero Partners has no intention of



                                                 11
            Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 12 of 18



providing ES Technologies joint control of the L1 bre Group or full access to the Llbre Group's

books and records.

D.     Llbero Partners has Continued to Pursue Actions in
       Mexican Courts to Undermine ES Holdings' Joint Control of the Llbre Group

       26.      Llbero Partners continues to pursue actions in Mexican courts designed to

undermine ES Holdings' rights under the Partners Agreement. There are currently three separate

actions pending before Mexican courts that Llbero Partners has initiated and continues to

prosecute: (i) a civil action filed on behalf of Lusad, seeking to declare Mr. Zayas and me liable

for alleged actions that we took in our roles as directors of Lusad (the "Lusad Action"); (ii) a

criminal proceeding, alleging that Mr. Zayas was complicit in an alleged theft of Lusad

computers (the "Criminal Action"); and (iii) a civil action filed on behalf of Llbre Holding,

seeking to nullify certain sections of the Partners Agreement (the "L 1 bre Holding Action").

Each Mexican action has been taken without our advance knowledge or the consent of ES

Holdings and appears to be a pretextual basis for Llbero Partners to obtain a Mexican court

order to seize full control of the Llbre Group and maintain it, despite this Court's orders to the

contrary. Even after the Injunction was entered, Llbero Partners continues to actively litigate

these claims in the name of the L 1 bre Group without any input or consent from ES Holdings.

       27.      By letter dated May 29, 2019, ES Holdings through counsel requested that Llbero

Partners "take immediate action to dismiss or withdraw the pending actions in Mexican courts."

See Exhibit K. ES Holdings further requested that "ES Holdings immediately be notified of any

other legal actions that have been initiated by the L 1 bre Group, and no further actions should be

taken without the prior written consent of ES Holdings." Id. Llbero Partners has ignored these

requests.

       28.      After learning that Llbero Partners has continued to take actions in these Mexican

                                                 12
         Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 13 of 18



court proceedings against ES Holdings, its representatives, and Llbre Group members without

ES Holdings' advance knowledge or consent, on July 7, 2019, counsel for ES Holdings sent a

further communication by email (which has not been responded to by Llbero Partners),

specifically requesting, among other matters, that "no actions in any of these Mexican court

proceedings can be taken without [ES Holdings'] knowledge and consent." A copy of the July 7,

2019 email from R. Lorenzo to F. Rivero is attached as Exhibit W.

       29.     Llbero Partners continues to take actions in various Mexican court proceedings

against ES Holdings and its representatives in the name of the L lbre Group despite our repeated

demands to refrain from doing so. Additionally, the actions were initiated by Llbero Partners'

representatives based on knowingly false statements, as discussed below.

               (i)     The Lusad Action

       30.     Llbero Partners initiated the Lusad Action in January 2019. Even after the

Injunction was entered, Llbero Partners unilaterally has caused Lusad to make several filings

that effectively eliminate our interest in Lusad.

       31.     First, on May 17, 2019, the day after the U.S. District Court entered the

Injunction, Llbero Partners caused Lusad to file a motion in the Mexican civil court, seeking to

hold me in contempt of court for not producing certain documents. A true and correct copy of

the motion, as well as a translation, is attached as Exhibit X.

       32.     Then, on May 22, 2019, Llbero Partners caused Lusad to file a brief in the same

Mexican court, again arguing that Mr. Zayas and I should be held liable for damages to Lusad,

incorrectly insisting that we had no authority to hire Deloitte to conduct an independent audit of

Lusad. A true and correct copy of the relevant portions of the brief, as well as a translation into

English, is attached as Exhibit Y. This assertion directly contradicts Mr. Flores's testimony


                                                    13
         Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 14 of 18



before the U.S. District Court on behalf of Llbero Partners, where he agreed that "Deloitte was

the auditor that was approved unanimously in the resolutions on December 14th to conduct the

internal investigation" and denied that those resolutions were null and void by affirmatively

testifying that "[t]he resolutions were adopted at the meeting." See May 13, 2019 Hearing

Transcript, pp. 114-116, attached as Exhibit Z.

       33.     In the same brief, Llbero Partners' representatives also argued that Mr. Zayas

allegedly signed an altered concession contract that changed the terms of the concession

originally negotiated with Mexico City. That allegation, however, is entirely inconsistent with

another document filed by Llbero Partners in another proceeding, namely the NAFTA Notice of

Intent filed by Llbero Partners on behalf of ES Technologies (the "Notice of Intent"). A true

and correct copy of the Notice of Intent is attached as Exhibit AA.

       34.     Contrary to the allegations in the May 22, 2019 brief, Llbero Partners' Notice of

Intent affirms that certain Mexico City authorities wrongfully induced Zayas into signing that

altered concession. According to the Notice of Intent, "[i]nstead of receiving the document he

was promised, Mr. Zayas was asked to sign a signatures page to supposedly be inserted in the

Amended Concession but, in fact, that signatures page was part of an altered version of the

Amended Concession." The Notice of Intent, filed by Llbero Partners, states that these actions

taken by the Mexico City authorities "can only be explained as an improper and arbitrary

maneuver by the Mexican government to strip Lusad of its legitimate economic rights." These

statements directly contradict the allegations made now by Llbero Partners that Mr. Zayas

wrongfully signed an amended concession against Lusad's interest.

       35.     After this Court entered the Injunction, ES Holdings sought to have the Injunction

admitted into evidence in the Lusad Action. The Mexican court allowed the Injunction to be



                                                  14
         Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 15 of 18



admitted, and Llbero Partners challenged this decision on May 31, 2019, by causing Lusad to

file a motion which takes issue with the validity of this Court's Injunction. A true and correct

copy of that motion, as well as a translation, is attached as Exhibit BB.

       36. Among other arguments, Llbero Partners asserts:

               •      The Injunction was issued by a foreign court and is unenforceable in Mexico;

               •      Lusad was not part of the proceeding before the U.S. District Court, and as

                      such, the U.S. District Court lacks jurisdiction to impede Lusad form

                      exercising its legal rights; and

               •      The Injunction is not binding on Lusad, as it relates to foreign parties that are

                      not Lusad's direct shareholders.

       37.     Through these Mexican court filings in the Lusad Action, Llbero Partners seeks

to undermine and disenfranchise ES Holdings' rights to joint control of Lusad. Notably, Llbero

Partners' actions were made on behalf of Lusad after entry of the Injunction, without ES

Holdings' advance knowledge or consent.

               (ii)      The Llbre Holding Action

       38.     Additionally, in March 2019, Llbero Partners initiated an additional Mexican

civil action (currently pending before Civil Judge 63 of the Mexico City Court — Judicial File

334/19) on behalf of L1 bre Holding against ES Holdings, ES Technologies, Llbero Partners, and

Lusad. A true and correct copy of the relevant portions of the complaint that Llbero Partners

caused to be filed on behalf of Llbre Holding, as well as a translation of the same, is attached as

Exhibit CC.

       39.     This action seeks to nullify Clauses 5.2 (b), (d) and (u) and Clause 12 of the

Partners Agreement (the arbitration agreement) under the specious argument that the Partners


                                                    15
         Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 16 of 18



Agreement cannot bind Llbre Holding because the Agreement was executed only by Llbero, ES

Technologies, and ES Holdings.

       40.     Specifically, section 5.2 of the Partners Agreement requires that all "Major

Decisions" require the unanimous written approval of all four members of the board of directors.

Section 5.2(b) provides that any amendment to the articles of association or bylaws of ES

Technologies or any affiliate is a "Major Decision," requiring unanimous approval. Partners

Agreement § 5.2(b). Section 5.2(d) states that the termination, liquidation, or dissolution of ES

Technologies or any affiliate also is a "Major Decision." Id. § 5.2(d). In addition, Section 5.2(u)

provides that the "exercise of any corporate or voting rights" issued by any L1 bre Group entity,

and the "designation of any proxy or representative authorized to vote" by any Libre Group

entity are "Major Decisions," which require unanimous board approval. Under Section 12 of the

Partners Agreement, "[a]ny dispute, claim or controversy resulting from, relating to or arising

out of this Agreement . . . shall by submitted to final and binding arbitration." Id. § 12.

       41.     ES Holdings never consented to Ll bre Holding's initiation of this action; yet

Llbero Partners' representatives continue to pursue this litigation in the name of Llbre Holding

and even refuse to provide copies of the pleadings filed in this action. See July 15, 2019 email

from R. Lorenzo to F. Rivero, attached as Exhibit DD.

       42.     Further, respondents were ordered to respond to the lawsuit before June 6, 2019,

but ES Holdings was not made aware of this order. It appears ES Technologies and Lusad did

not timely respond, given that on June 21, 2019, after the entry of the Injunction, Ll bre Holding

requested that the court issue a decision deeming the complaint's allegations admitted based on

ES Technologies and Lusad's apparent failure to timely respond. A true and correct copy of the

request, as well as a translation, is attached as Exhibit EE.



                                                 16
         Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 17 of 18



       43.     If Llbero Partners is successful in the prosecution of this Mexican action, the

provisions of the Partners Agreement requiring ES Holdings' joint control would be nullified, at

least according to a Mexican court. Since L lbre Holding owns at least 99.99% of each of the

remaining Llbre Group entities, joint control over the Llbre Group would no longer exist. As

such, Mr. Covarrubias and Llbero Partners will have succeeded in their scheme to use the

Mexico courts to "legally" usurp complete control over all Llbre Group entities.

               (iii)   The Criminal Action

       44.     In January 2019, representatives of Llbero Partners initiated the Criminal Action

on behalf of Lusad, alleging that Deloitte — the accounting firm hired to conduct an audit of

Lusad by a unanimous December 14, 2018 board resolution — stole two Lusad laptop computers

and that Mr. Zayas was complicit in the purported "robbery" of the computers. Llbero Partners

has since expanded the Criminal Action by adding me as a defendant. On June 5, 2019, after the

entry of the Injunction and without ES Holdings' consent, Mr. Flores appealed the Mexican court

decision that determined that neither Deloitte nor Mr. Zayas had committed a crime with respect

to the alleged theft of the Lusad computers. In the appeal, Mr. Flores maintains that Deloitte's

representative committed a "robbery" and that Mr. Zayas was complicit in the purported robbery.

Although Mr. Flores admits that Lusad's board authorized the Deloitte audit in the appeal, see

supra ¶ 22, he nevertheless states that Mr. Zayas was not authorized to take any actions

regarding the audit.

       45.     Llbero Partners' appeal filed on behalf of Lusad was filed, yet again, without the

knowledge of or consent from ES Holdings.

                                               ***



       46.     In conclusion, while Llbero Partners has taken steps to create the appearance that



                                                17
         Case 1:19-cv-03930-CM Document 46 Filed 07/30/19 Page 18 of 18



they are attempting to comply with the Preliminary Injunction, such as providing documents

regarding Llbre Nuevo Leon and Llbre Jalisco, in reality nothing has changed. Llbero Partners

continues to (i) deny ES Holdings access to the L lbre Group's Mexico City offices, (ii) deny ES

Holdings the same level of access enjoyed by Llbero Partners to Lusad's financial records as

well as L1 bre Group bank account records or statements, (iii) deny ES Holdings access to, or

copies of, any Llbre Group Mexican court submissions, (iv) deny Mr. Zayas and myself the right

to assume our Lusad board positions, (v) refuse to cause ES Holdings' replacement Lusad board

members to be confirmed, (vi) refuse to grant ES Holdings' representatives corresponding

powers of attorneys to act on behalf of the Llbre Group, (vii) refuse to allow ES Holdings to

take part in any management decisions being considered and made by the Llbre Group, and

(viii) deny ES Holdings any role in any Llbre Group management decisions since December

2018.



        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

        Executed on July 29, 2019.




                                                     Santiago Leon Aveleyra




                                                18
